Mellen C. J.
delivered the opinion of the Court, at the ensuing term in Cumberland.
Simon Littlefield, the father of the pauper, had a legal settlement iu Kennehunk, and died in October, 1820, having been for many years prior to his death insane and a town pauper. His wife separated from him in .March, 1809 ; and it does not appear that they over lived together afterwards. Iu May, 1809, the pauper was born at Newfield, where his mother lived at that time at her father’s house, and continued to live until the year 1817, when she removed to Brighton, in the county of Somerset, and from thence in 1825, to Clinton, in the county of Kennebec. The pauper continued to live at Newfield, with his grandfather, until the autumn of 1821; when the grandfather removed to Brighton, and the pauper with him, where they both continued to live till 1829, when the pauper left him and went to Wells. On these facts the question is whether the pauper has to this time retained his derivative settlement in Kennebunk, or gained a new one in his own right in Newfield, in virtue of the act of March 21, 1821, at which time he was about twelve years of age. A minor child residing with the parents arid under their care and nurture does not gain a settlement by the incorporation of a town. Hallowell v. Gardiner, 1 Greenl. 93; St. George v Deer Isle, 3 Greenl. 390. But a minor, if emancipated, might *202so gain a settlement, or under the statute of 1821. See the last case. Emancipation is not to be presumed, though it may be implied from circumstances. In Eastport v. Lubec, the paupers were helpless orphans, without any home where they had a right to remain. The court adjudged them as settled in Lubec by the act of 1821, where they were then supported by a relative. In St. George v. Deer Isle, the pauper’s mother was married to a second husband, in whose family she had no right to remain at his expense. She was considered as emancipated and capable of gaining a settlement in her own right. In Parsonsfield v. Kennebunkport, the pauper was considered as having her residence in the family of her father in law, to which she might always be welcome; and that her residence at another town in the country on the 21st of March, 1821, was merely a temporary one at service; so that there was no proof of emancipation. In Pittston v. Wiscasset, 4 Greenl. 293, the pauper was a minor, and prior to the act of 1821, had resided in different places, by direction or permission of his mother ; she receiving a proportion of his wages, and, in some cases, making the contract for his services. This was considered as disproving emancipation, and of course the minor did not gain a new settlement under the statute of 1821. The case before us differs from the foregoing. After the death of Simon Littlefield, and indeed from the time of her desertion of him, his widow had no home except in her father’s family, who, we are to understand, maintained her and the pauper, then a child. When the child was about eight years old, the mother left the town of Newfield, and has never returned to it; but did not carry the pauper with her ; he lived in the grandfather’s family, which was his home, till the year 1829, during all which period, it does not appear that she has contributed to his support, controlled any of his conduct or received any of his wages, if he ever earned any. She seems to have resigned him to the care, government and protection of the grandfather. The language of her conduct seems to be plain and not to be misunderstood. The conduct of the pauper seems to speak a similar language ; he has not followed her, or sought her aid or submitted to her control. Considering all the circumstances of this case, we are led to the conclusion that the pau*203per must be considered as having been emancipated before 1821, and that by bis residence and having his home in Newfield on the 21st of March of that year, he gained a settlement in that town by virtue of the statute before mentioned ; accordingly a nonsuit must be entered.